Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-18 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 4, 5, 10-15, and 17-18 are amended
	- claims 2-3 and 6-9 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 09/30/2022.


Response to Arguments

Regarding Independent claims 1, 14, 15, 17, and 18 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Rico, Ericsson, Nakayama, and Thangarasa fail to disclose or suggest at least the following features of amended claim 1:
(A) “wherein the DCOR is configured as (i) a minimum physical downlink control channel (PDCCH) repetition number to satisfy a PDCCH block error ratio (BLER) of 1%, or (ii) a minimum PDCCH aggregation level to satisfy the PDCCH BLER of 1%, wherein in a case where the UE determined to configure the DCOR as (i) the minimum PDCCH repetition number, a value of (i) the minimum PDCCH repetition number must be larger than 1,”
(B) “wherein based on an early data transmission (EDT) being configured for transmitting uplink data during the random access procedure, the Msg 3 includes both the uplink data and the DCQR.”” on page 8, filed on 09/30/2022, with respect to Rico et al. US Pub 2019/0305899, claiming provisional priority 2018-04-03 (hereinafter “Rico”), in view of Ericsson NPL “Downlink Channel Quality reporting in MSG3 in NB-IoT”, 3GPP R2-1807749, May 21-25 2018 (hereinafter “Ericsson”), and further in view of Nakayama et al. US Pub 2012/0140667 (hereinafter “Nakayama”) and of Thangarasa et al. Foreign Patent WO 2018/063086 (hereinafter “Thangarasa”), have been fully considered but are moot, over the limitation(s) of “wherein the DCQR is configured as (i) a minimum physical downlink control channel (PDCCH) repetition number to satisfy a PDCCH block error ratio (BLER) of 1%, or (ii) a minimum PDCCH aggregation level to satisfy the PDCCH BLER of 1%, wherein in a case where the UE determined to configure the DCQR as (i) the minimum PDCCH repetition number, a value of (i) the minimum PDCCH repetition number must be larger than 1, and wherein based on an early data transmission (EDT) being configured for transmitting uplink data during the random access procedure, the Msg 3 includes both the uplink data and the DCQR”. Said limitations are newly added to the amended Claims 1, 14, 15, 17, and 18 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching(s) from newly found references Thangarasa et al. Foreign Patent WO 2018/063086 (hereinafter “Thangarasa”) and of Morozov et al. US Pub 2021/0219166, claiming provisional application 62713978 priority 2018-08-02 (hereinafter “Morozov”), in combination with previously applied references Rico and Ericsson, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4, 5, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rico et al. US Pub 2019/0305899, claiming foreign application priority 2018-04-03 (hereinafter “Rico”), in view of Ericsson NPL “Downlink Channel Quality reporting in MSG3 in NB-IoT”, 3GPP R2-1807749, May 21-25 2018 (hereinafter “Ericsson”), and further in view of Thangarasa et al. Foreign Patent WO 2018/063086 (hereinafter “Thangarasa”) and of Morozov et al. US Pub 2021/0219166, claiming provisional application 62713978 priority 2018-08-02 (hereinafter “Morozov”). 
Regarding claim 1 (Currently Amended)
Rico discloses a method of transmitting downlink quality information (“Furthermore, present technologies limit how a device may report downlink channel quality. Technologies and techniques are needed to allow wireless devices to effectively and efficiently communicate downlink channel quality and to establish improved connections as a result.” [0008]) to a base station (BS) (i.e. “Node 404” in Fig. 4) by a user equipment (UE) (i.e. “UE 402” in Fig. 4) in a wireless communication system, the method comprising:
receiving, from the BS (i.e. block 1204 in Fig. 12), first information regarding a downlink channel quality report (DCQR) during a random access procedure, and second information regarding a maximum repetition number (Rmax) (“determining NPRACH resources comprises information from Radio Resource Control (RRC) signaling. In some illustrative embodiments, the RRC signaling comprises one or more RSRP thresholds (i.e. first information about downlink channel quality) and at least some of the NPRACH resources. In some illustrative embodiments, the NPRACH resources comprise a number of NPRACH repetitions and a maximum repetition level for monitoring NPDCCH. (i.e. second information about repetition number)” [0024] and furthermore “Turning to the table 500 illustrated in FIG. 5, the Rmax values 502 may be configured such that Rmax, or the maximum number of repetitions for NPDCCH, may be set to 1, 2, 4, 8 or greater. The number of repetitions R (NPDCCH repetition factor) are then configured as shown in 504 to correspond to each Rmax value. Thus Rmax of 1 results in only 1 repetition, an Rmax of 2 may result in 1 or 2 repetitions, an Rmax of 4 may result in 1, 2, or 4 repetitions, while an Rmax of 8 or greater results in repetitions of Rmax/8, Rmax/4, Rmax/2, or Rmax.” [0092]);
transmitting, during the random access procedure, a first message (Msg1) including a random access preamble to the BS (“Starting with block 406, the UE 402 provides a random access preamble transmission using a Narrow-Band Physical Random Access Channel (NPRACH) on Message 1 (Msg1).” [0082]; Fig. 4);
receiving, during the random access procedure, a second message (Msg2) including a random access response from the BS (“receive a response from the node 404, (e.g., Message 2 408); [0083]; Fig. 4; [0117]); and
transmitting, during the random access procedure, a third message (Msg3) including the DCQR (i.e. “downlink signal quality data”) to the BS (“transmitting a multibit repetition range identifier, transmitting the repetition value to the node, transmitting a message (Msg3) from the device for initiating completion of a random access procedure, transmitting downlink signal quality data based on the maximum repetition level, and/or transmitting downlink signal quality data based on the repetition value.” [0146]),
wherein the DCQR is configured as (i) a minimum physical downlink control channel (PDCCH) repetition number to satisfy a PDCCH block error ratio (BLER) of 1% (“the maximum repetition level is based on a value needed to decode a Narrowband Physical Downlink Control Channel (NPDCCH) signal with a predetermined minimum block error rate (BLER), and the predetermined BLER is less than, or equal to, 1%.” [0014]), 
wherein in a case where the UE determined to configure the DCQR as (i) the minimum PDCCH repetition number (i.e. Rmax), a value of (i) the minimum PDCCH repetition number must be larger than 1 (“Turning to the table 500 illustrated in FIG. 5, the Rmax values 502 may be configured such that Rmax, or the maximum number of repetitions for NPDCCH, may be set to 1, 2, 4, 8 or greater. The number of repetitions R (NPDCCH repetition factor) are then configured as shown in 504 to correspond to each Rmax value. Thus Rmax of 1 results in only 1 repetition, an Rmax of 2 may result in 1 or 2 repetitions, an Rmax of 4 may result in 1, 2, or 4 repetitions, while an Rmax of 8 or greater results in repetitions of Rmax/8, Rmax/4, Rmax/2, or Rmax.” [0092]), and
Although Rico discloses transmitting the downlink quality information (“transmitting downlink signal quality data based on the maximum repetition level.” [0023]; [0025]) but does not specifically teach the downlink quality information is based on the random access response and transmitted to the BS through a physical uplink shared channel (PUSCH).
In an analogous art, Ericsson discloses the downlink quality information based on the random access response (Based on the information contained in the random access response (i.e. specific 4 bits in “msg 3”), it is determined whether there is a downlink quality information available to be transmitted or not “RAN2 has discussed DL channel quality reporting in MSG3 and RAN2 agreed that 4 bits, i.e. 15 measured values (i.e. there is downlink quality information to be transmitted) (codepoint “0000” indicates absence of measurements) (i.e. there is NOT downlink quality information to be transmitted), are available for the DL channel quality reporting in MSG3” section 2 – RAN2 status) to the BS through a physical uplink shared channel (i.e. NPUSCH”).
.
    PNG
    media_image1.png
    194
    632
    media_image1.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rico’s method for downlink channel quality reporting to include Ericsson’s method for downlink channel quality reporting in a random access procedure, in order to efficiently provide link adaptation (“We see a great benefit of having the measurement reporting in MSG3 for link adaptation” Ericsson). 
Rico and Ericsson do not specifically teach (ii) a minimum PDCCH aggregation level to satisfy the PDCCH BLER of 1%.
In an analogous art, Thangarasa discloses a minimum PDCCH aggregation level (i.e. “Lmax”) to satisfy the PDCCH BLER of 1% (see Table 3 below; “The wireless device 10 can recommend a set of Rmax and Lmax under which the BLER is below 2%.” Lines 4-5, page 23).

    PNG
    media_image2.png
    342
    434
    media_image2.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rico’s method for downlink channel quality reporting, as modified by Ericsson, to include Thangarasa’s method for indicating at least one recommended repetition level and/or recommended aggregation level, in order to efficiently perform radio link monitoring (Thangarasa, page 3, lines 13-27).
Rico, Ericsson, and Thangarasa do not specifically teach wherein based on an early data transmission (EDT) being configured for transmitting uplink data during the random access procedure, the Msg 3 includes both the uplink data and the DCQR.
In an analogous art, Morozov discloses wherein based on an early data transmission (EDT) being configured for transmitting uplink data during the random access procedure (“As another embodiment, a UE can signal its capability regarding support of a measurement report in Msg3 via (N)PRACH partitioning. The partitioning can be in sequence, time and/or frequency domain. In yet another embodiment, the Rel-16 UEs supporting the feature of Early Data Transmission (EDT) should support the channel quality measurement report” Page 3), the Msg 3 includes both the uplink data (e.g. resource allocation data) and the DCQR (“In one example, for the resource allocation, allocated resources can be the same for Msg3 with and without the DL quality report, considering that the number of additional bits for the quality report can be quite small compared to the number of bits for Msg3 without the DL quality report, especially for the EDT case.” Pages 19-20).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Rico’s method for downlink channel quality reporting, as modified by Ericsson and Thangarasa, to include Morozov’s method for transmitting and receiving downlink quality report in Msg3, in order to efficiently transmit downlink channel quality report via Msg3 (“The UE can encode the Msg3 for delivery over an uplink channel to the eNodeB. The Msg3 can be delivered during the random access procedure and can include the DL channel quality measurement report with the DL channel quality measurement.” Morozov [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Morozov’s method for transmitting and receiving downlink quality report in Msg3 into Rico’s method for downlink channel quality reporting since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4 (Currently Amended)
Rico, as modified by Ericsson, Thangarasa and Morozov, previously discloses the method according to claim 1, 
Thangarasa further discloses in Table 3 wherein the UE estimates the minimum PDCCH repetition number (i.e. Rmax) as the downlink quality information based on a reference aggregation level (i.e. Lmax).

    PNG
    media_image2.png
    342
    434
    media_image2.png
    Greyscale


Regarding claim 5 (Currently Amended)
Rico, as modified by Ericsson, Thangarasa and Morozov, previously discloses the method according to claim 1, 
Rico further discloses wherein the UE estimates the minimum PDCCH aggregation level based on a repetition number 1 (“The number of repetitions R (NPDCCH repetition factor) are then configured as shown in 504 to correspond to each R.sub.max value. Thus R.sub.max of 1 results in only 1 repetition” [0092]).

Regarding claim 10 (Currently Amended)
Rico, as modified by Ericsson, Thangarasa and Morozov, previously discloses the method according to claim 1, 
Morozov further discloses wherein the DCQR is related to a PDCCH for the random access response (“In another embodiment, the quality report can be defined as the quality report in Msg3 for NB-IoT anchor carrier, e.g., the number of repetitions that the UE needs to decode hypothetical NPDCCH/MPDCCH with BLER of 1%.” Page 5).

Regarding claim 11 (Currently Amended)
Rico, as modified by Ericsson, Thangarasa and Morozov, previously discloses the method according to claim 1, 
Rico further discloses wherein the random access response (i.e. “Msg 3”) includes information indicating the UE to report the DCQR (“transmitting a message (Msg3) from the device for initiating completion of a random access procedure, transmitting downlink signal quality data based on the maximum repetition level, and/or transmitting downlink signal quality data based on the repetition value.” [0146]).
Ericsson further discloses wherein the random access response (i.e. “Msg 3”) includes information indicating the UE to report the DCQR (“For the downlink channel quality reporting in msg3: ” section 2 – Overall Description and also “Concerning the discussion on the new DL channel quality metric, we would like to point out that a UE may first prepare MSG3, e.g. RRCConnectionRequest, and then request the lower layers to initiate random access (see Appendix for further details). Thus when the DL channel quality metric would be based on MSG2 measurements only, then such UE is required to re-generate MSG3 to include the measurements.” Measurement metric).

Regarding claim 12 (Currently Amended)
Rico, as modified by Ericsson, Thangarasa and Morozov, previously discloses the method according to claim 1, 
Rico further discloses wherein the DCQR is transmitted by the UE in a radio resource control (RRC) idle state (“For connected mode procedures, including random access procedure, such as that described in FIG. 4, devices, such as the UE 402 may be configured to utilize NPDCCH search spaces for performing connected mode scheduling as well as idle mode paging.” [0090]).
Ericsson further discloses wherein the DCQR is transmitted by the UE in a radio resource control (RRC) idle state (“the channel quality measurements could be based on MSG2 or Idle mode measurements” section 3 – measurement metric).
	Thangarasa further discloses RRC idle state (“The radio measurements may be done in all Radio Resource Control (RRC) states i.e. in RRC idle and connected states.” Page 4, lines 30-31).

Regarding claim 13 (Currently Amended)
Rico, as modified by Ericsson, Thangarasa and Morozov, previously discloses the method according to claim 1, 
Rico further discloses wherein the downlink quality information is measured in a common search space (CSS) (i.e. “common search space (e.g., 1104, 1106)” in Fig. 11) for a PDCCH related to the random access response (“As such, the UE (e.g., UE 402) may be allowed to report the RAR CSI information during connected mode. In this case, the NPDCCH reference resource can be defined in a similar way as FIGS. 11A-D, but replacing the common search space (e.g., 1104, 1106) by UE specific search space.” [0120]).

Regarding claim 14 (Currently Amended)
Rico discloses a user equipment (UE) (i.e. “UE 1400” in Fig. 14; [0130]) configured to transmit downlink quality information to a base station (BS) in a wireless communication system, the UE comprising:
a radio frequency (RF) transceiver (“communication interface 1402” in Fig. 14; [0130]); and
a processor (“processing circuit 1410” in Fig. 14; [0130]) operatively coupled to the RF transceiver,
wherein the processor is configured to receive, from the BS, first information regarding a downlink channel quality report (DCQR) during a random access procedure, and second information regarding a maximum repetition number (Rmax), transmit, during the random access procedure, a first message (Msg1) including a random access preamble to the BS, receive, during the random access procedure, a second message (Msg2) including a random access response from the BS, and transmit, during the random access procedure, a third message (Msg3) including the DCQR to the BS through a physical uplink shared channel (PUSCH) based on the random access response, by controlling the RF transceiver,
wherein the DCQR is configured as (i) a minimum physical downlink control channel (PDCCH) repetition number to satisfy a PDCCH block error ratio (BLER) of 1%, or (ii) a minimum PDCCH aggregation level to satisfy the PDCCH BLER of 1%, wherein in a case where the UE determined to configure the DCQR as (i) the minimum PDCCH repetition number, a value of (i) the minimum PDCCH repetition number must be larger than 1, and 
wherein based on an early data transmission (EDT) being configured for transmitting uplink data during the random access procedure, the Msg 3 includes both the uplink data and the DCQR.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 14 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 15 (Currently Amended)
Rico discloses an apparatus for a user equipment (UE) (i.e. “UE 1400” in Fig. 14; [0130]) in a wireless communication system, the apparatus comprising: 
a memory (“memory 1408” in Fig. 14; [0130]) including instructions; and 
a processor (“processing circuit 1410” in Fig. 14; [0130]) operatively coupled to the memory, 
wherein the processor is configured to perform specific operations by executing the instructions, and 
wherein the specific operations include: 
receiving, from a base station (BS), first information regarding a downlink channel quality report (DCQR) during a random access procedure, and second information regarding a maximum repetition number (Rmax); 
transmitting, during the random access procedure, a first message (Msg1) including a random access preamble to the BS;
receiving, during the random access procedure, a second message (Msg2) including a random access response from the BS; and 
transmitting, during the random access procedure, a third message (Msg3) including the DCQR to the BS through a physical uplink shared channel (PUSCH) based on the random access response, 
wherein the DCQR is configured as (i) a minimum physical downlink control channel (PDCCH) repetition number to satisfy a PDCCH block error ratio (BLER) of 1%, or (ii) a minimum PDCCH aggregation level to satisfy the PDCCH BLER of 1%, 
wherein in a case where the UE determined to configure the DCQR as (i) the minimum PDCCH repetition number, a value of (i) the minimum PDCCH repetition number must be larger than 1, and 
wherein based on an early data transmission (EDT) being configured for transmitting uplink data during the random access procedure, the Msg 3 includes both the uplink data and the DCQR.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 15 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 16
A non-transitory processor readable medium recorded thereon instructions for performing the method of claim 1.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 16 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 17 (Currently Amended)
Rico discloses a method of receiving downlink quality information (“Furthermore, present technologies limit how a device may report downlink channel quality. Technologies and techniques are needed to allow wireless devices to effectively and efficiently communicate downlink channel quality and to establish improved connections as a result.” [0008]) by a base station (BS) (i.e. “Node 404” in Fig. 4) in a wireless communication system, the method comprising: 
transmitting first information regarding a downlink channel quality report (DCQR) during a random access procedure, and second information regarding a maximum repetition number (Rmax); 
receiving, during the random access procedure, a first message (Msg1) including a random access preamble from a user equipment (UE); 
transmitting, during the random access procedure, a second message (Msg2) including a random access response to the UE; and 
receiving, during the random access procedure, a third message (Msg3) including the DCQR from the UE through a physical uplink shared channel (PUSCH) based on the random access response,
wherein the DCQR includes (i) a minimum physical downlink control channel (PDCCH) repetition number to satisfy a PDCCH block error ratio (BLER) of 1%, or (ii) a minimum PDCCH aggregation level to satisfy the PDCCH BLER of 1%, 
wherein in a case where the DCQR includes (i) the minimum PDCCH repetition number, a value of (i) the minimum PDCCH repetition number must be larger than 1, and 
wherein based on an early data transmission (EDT) being configured for receiving uplink data during the random access procedure, the Msg 3 includes both the uplink data and the DCQR.
The scope and subject matter of method claim 17 are similar to the scope and subject matter as claimed in claim 1. Therefore method claim 17 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 18 (Currently Amended)
Rico discloses a base station (BS) (i.e. “base station 110” in Fig. 2; [0069])comprising: 
a radio frequency (RF) transceiver (“receive processor 238“ [0068] and “transmit processor 220“ in Fig. 2; [0066]); and 
a processor (“processor 240“ in Fig. 2; [0069]) operatively coupled to the RF transceiver, 
wherein the processor is configured to transmit first information regarding a downlink channel quality report (DCQR) during a random access procedure, and second information regarding a maximum repetition number (Rmax), receive, during the random access procedure, a first message (Msg1) including a random access preamble from a user equipment (UE), transmit, during the random access procedure, a second message (Msg2) including a random access response to the UE, and to receive , during the random access procedure, a third message (Msg3) including the DCQR from the UE through a physical uplink shared channel (PUSCH) based on the random access response, 
wherein the DCQR includes (i) a minimum physical downlink control channel (PDCCH) repetition number to satisfy a PDCCH block error ratio (BLER) of 1%, or (ii) a minimum PDCCH aggregation level to satisfy the PDCCH BLER of 1%, 
wherein in a case where the DCQR includes (i) the minimum PDCCH repetition number, a value of (i) the minimum PDCCH repetition number must be larger than 1, and 
wherein based on an early data transmission (EDT) being configured for receiving uplink data during the random access procedure, the Msg 3 includes both the uplink data and the DCQR.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 17. Therefore apparatus claim 18 corresponds to method claim 17 and is rejected for the same reasons of obviousness as used in claim 17 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411